NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   MARIO DANNY DE LUNA, Appellant.

                             No. 1 CA-CR 19-0541
                              FILED 12-22-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-104974-001
              The Honorable Ronee Korbin Steiner, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Nicholas Chapman-Hushek
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jesse Finn Turner
Counsel for Appellant
                           STATE v. DE LUNA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1            Mario Danny De Luna appeals his convictions and sentences
for possession of a dangerous drug and possession of a narcotic drug. He
argues the trial court erred by admitting hearsay testimony and evidence
that he invoked his Fourth Amendment rights during an encounter with
police. De Luna also challenges the court’s denial of his motion for
judgment of acquittal. For the reasons that follow, we affirm.

                FACTS 1 AND PROCEDURAL HISTORY

¶2              Phoenix Police Officers Woodcock and Villafana were on
patrol when they saw De Luna and another man, Norman, in an alley. De
Luna was crouching between two trash cans and manipulating something
with his hands. The officers approached with their vehicle lights flashing
and commanded De Luna to stand up and show his hands. De Luna
initially failed to comply, and while he was turned away from the officers
and “moving around a lot[,]” they heard a “clink . . . metal on metal” noise
coming from De Luna’s direction.

¶3            De Luna then stood up. Officer Villafana noticed a syringe
“on [De Luna’s] ear kind of like you would put a pen or a pencil.” The
officers secured De Luna and searched the area. Alongside a chain link
fence next to where De Luna had been crouching, the officers found a
plastic-wrapped metal spoon with residue on it. They then obtained
permission from the owner of the adjacent residential property to search his
yard. There, the officers found two small plastic baggies—one containing
methamphetamine and the other heroin. Villafana later interviewed De
Luna who admitted he was in the alley “to score some . . . drugs.”



1      We view the facts in the light most favorable to upholding the
verdicts and resolve all reasonable inferences against the defendant. State
v. Harm, 236 Ariz. 402, 404, ¶ 2 n.2 (App. 2015).



                                     2
                             STATE v. DE LUNA
                             Decision of the Court

¶4             The State charged De Luna with possession of dangerous
drugs (methamphetamine) and possession of narcotic drugs (heroin), both
class 4 felonies. The jury rejected De Luna’s “mere presence” defense and
found him guilty of both offenses. The trial court imposed concurrent
eight-year prison terms. De Luna timely appealed, and we have
jurisdiction under Article 6, Section 9, of the Arizona Constitution and
A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                 DISCUSSION

I.     Testimony Regarding De Luna’s Noncompliance

¶5            De Luna claims his noncompliance with the officers’ orders
when they encountered him in the alley constituted an invocation of his
Fourth Amendment right to “refuse a seizure.” Noting that invocation of
the Fourth Amendment’s protection against unlawful searches may not be
used as evidence of guilt, De Luna attempts to expand this principle and
argues the trial court fundamentally erred by permitting officers Woodcock
and Villafana to testify about his noncompliance. See State v. Palenkas, 188
Ariz. 201, 212, 214 (App. 1996) (finding reversible error where prosecutor
presented evidence showing defendant invoked Fourth Amendment right
by refusing detectives’ request to inspect his vehicle); see also State v. Stevens,
228 Ariz. 411, 415-16, ¶¶ 11-12 (App. 2013) (clarifying Palenkas’s holding).

¶6             To prevail under fundamental error review, De Luna bears
the burden to prove either error and resulting prejudice, or that the error
“was so egregious that he could not possibly have received a fair trial.”
State v. Escalante, 245 Ariz. 135, 140, 142, ¶¶ 12, 21 (2018). He fails to do so.

¶7           The Fourth Amendment prohibits the police from making
unreasonable searches and seizures, Terry v. Ohio, 392 U.S. 1, 9 (1968), and
evidence obtained in violation of a person’s Fourth Amendment rights is
generally inadmissible at trial, State v. Hackman, 189 Ariz. 505, 508 (App.
1997). Further, when a person invokes his Fourth Amendment rights by
refusing consent to a warrantless search, that invocation cannot later be
used as evidence of guilt. State v. Wilson, 185 Ariz. 254, 258 (App. 1995).

¶8            The question here is whether De Luna’s failure to abide by
police orders to stand up and show his hands constituted an invocation of
his Fourth Amendment right to be free from an unreasonable seizure. If his
noncompliance did amount to such an invocation, evidence of his refusal
arguably should not have been admitted at trial.




                                        3
                             STATE v. DE LUNA
                             Decision of the Court

¶9             De Luna’s argument fails. As an initial matter, De Luna was
not subject to an unreasonable seizure when he refused the officers’ orders
to stand up. Instead, the officers were conducting a constitutionally
justified investigatory stop. See State v. Rogers, 186 Ariz. 508, 510 (1996)
(stating an investigatory stop is a seizure that is justified under the Fourth
Amendment if it is “‘supported by reasonable suspicion’ that criminal
activity is afoot”) (quoting Ornelas v. United States, 517 U.S. 690, 693 (1996)). 2
De Luna does not argue otherwise.

¶10           Also, De Luna cites no authority, and we are unaware of any,
that recognizes an individual’s right to refuse compliance with a police
officer’s reasonable requests during an investigatory stop such that the
refusal invokes the person’s Fourth Amendment rights. Indeed, the law is
to the contrary. Evidence of a defendant’s flight or concealment of evidence
in response to a police officer’s constitutionally justified command to
“Stop” or “Freeze” is generally admissible to indicate a defendant’s
consciousness of guilt. State v. Cota, 229 Ariz. 136, 142, ¶ 11 (2012); State v.
Smith, 113 Ariz. 298, 300 (1976); see State v. Cutright, 196 Ariz. 567, 570, ¶ 12
(App. 1999) (instructing the jury on flight is appropriate when a defendant’s
conduct manifests a consciousness of guilt), overruled on other grounds, 200
Ariz. 67 (2001).

¶11           Thus, De Luna did not establish that he invoked his Fourth
Amendment rights, and his refusal to obey the officers’ orders was
admissible to show his consciousness of guilt. Accordingly, the trial court
was not required to sua sponte preclude evidence of De Luna’s
noncompliance. No error occurred, let alone fundamental error requiring
reversal. See Escalante, 245 Ariz. at 142, ¶ 21 (first step in fundamental error
review is determining whether error occurred).

II.    Hearsay

¶12           Officers Woodcock and Villafana testified that, unlike De
Luna, Norman immediately complied with their orders to show his hands.
Officer Villafana further testified that the homeowner was not hesitant or
suspicious when giving the officers permission to search his yard; rather,
he was compliant and helpful. Because Norman and the homeowner did




2      Woodcock testified that De Luna’s and Norman’s presence in the
alley constituted “obstruct[ion] [of] a thoroughfare,” a violation of “city
code.”


                                        4
                             STATE v. DE LUNA
                             Decision of the Court

not testify at trial, De Luna argues that the officers’ testimony describing
their conduct amounted to inadmissible hearsay. We find no error.3

¶13             Hearsay is generally inadmissible and is defined as “a
statement that . . . the declarant does not make while testifying at the
current trial . . . and . . . a party offers in evidence to prove the truth of the
matter asserted in the statement.” Ariz. R. Evid. 801(c), 802. “‘Statement’
means a person’s oral assertion, written assertion, or nonverbal conduct, if
the person intended it as an assertion.” Ariz. R. Evid. 801(a). “The effect of
the definition of ‘statement’ is to exclude from the operation of the hearsay
rule all evidence of conduct, verbal or nonverbal, not intended as an
assertion. The key to the definition is that nothing is an assertion unless
intended to be one.” Fed. R. Evid. 801, advisory committee note to
subdivision (a).

¶14            Here, Norman’s and the homeowner’s compliant responses
to the officers were not intended as assertions; thus, they were not
“statements” for hearsay purposes. Norman merely showed his hands in
response to the officers’ demands to do so, and the homeowner acquiesced
to the officers’ request to search his yard. Nothing indicates those responses
were intended to communicate any implicit belief about a fact pertaining to
De Luna’s culpability. Indeed, as for the homeowner, nothing in the record
indicates he knew that the officers were investigating a possible drug
offense. Because the officers did not testify about Norman’s or the
homeowner’s statements, their testimony was not subject to preclusion
under the hearsay rule. See State v. Chavez, 225 Ariz. 442, 444, ¶ 8 (App.
2010) (“Put simply, words or conduct not intended as assertions are not
hearsay even when offered as evidence of the declarant’s implicit belief of
a fact.”).

III.   Motion for Judgment of Acquittal

¶15          De Luna contends the trial court erred by denying his motion
for judgment of acquittal, arguing the evidence failed to demonstrate he
possessed the drugs. See Ariz. R. Crim. P. 20(a)(1) (stating a motion for




3     De Luna contends we review admission of the testimony for an
abuse of discretion. In response, the State argues fundamental error is the
appropriate standard of review because De Luna did not object to the
testimony at trial. Because we find no error, we need not resolve this
procedural issue.


                                        5
                            STATE v. DE LUNA
                            Decision of the Court

judgment of acquittal must be granted when “there is no substantial
evidence to support a conviction”). We disagree.

¶16           In determining whether substantial evidence would support
a conviction for purposes of ruling on a Rule 20 motion, “the relevant
question is whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” State v. West, 226 Ariz.
559, 562, ¶ 16 (2011) (quoting State v. Mathers, 165 Ariz. 64, 66 (1990)).
“When reasonable minds may differ on inferences drawn from the facts, the
case must be submitted to the jury, and the trial judge has no discretion to
enter a judgment of acquittal.” State v. Lee, 189 Ariz. 590, 603 (1997). Thus,
we review de novo a trial court’s denial of a Rule 20 motion. State v. Bible,
175 Ariz. 549, 595 (1993).

¶17           De Luna’s furtive behavior and noncompliance with the
officers’ orders to stand up circumstantially indicated De Luna was
knowingly engaged in illegal activity. See State v. Bearup, 221 Ariz. 163, 167,
¶ 16 (2009) (“Criminal intent, being a state of mind, is shown by
circumstantial evidence. Defendant’s conduct . . . [is] evidence of his state
of mind.” (quoting State v. Routhier, 137 Ariz. 90, 99 (1983)). Then, after De
Luna complied and was detained, the officers found heroin and
methamphetamine in addition to a residue-encrusted spoon within his
“arms reach.” 4 Further, De Luna had a syringe behind his ear, and officer
Woodcock explained for the jury that heroin is ingested by first heating the
drug in a spoon until it liquifies before injecting it into the body with a
syringe. Finally, De Luna admitted he was in the alley to purchase drugs.

¶18          Based on the foregoing circumstantial evidence, the jury
could reasonably conclude De Luna physically possessed the drugs until he
tossed them into the adjoining yard in an attempt to avoid detection. See
A.R.S. § 13–105(34) (“’Possess’ means knowingly to have physical
possession or otherwise to exercise dominion or control over property.”).
Accordingly, the State presented substantial evidence of De Luna’s guilt,
and the court properly denied his Rule 20 motion.




4      Although the officers’ testimony differed as to the precise location of
the drugs and spoon, such a discrepancy did not, as De Luna suggests,
require the trial court to grant his Rule 20 motion. See State v. Soto-Fong, 187
Ariz. 186, 200 (1996) (stating credibility of witnesses and weight to be
afforded evidence are issues to be resolved by the jury).


                                       6
                  STATE v. DE LUNA
                  Decision of the Court

                      CONCLUSION

¶19   De Luna’s convictions and sentences are affirmed.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                7